Citation Nr: 0123999	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-05 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana


THE ISSUE

Whether the veteran timely filed a request for a waiver of 
recovery of an overpayment of improved pension benefits in 
the amount of $20,436.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his friend



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from December 1959 to 
November 1962, and from January 1963 to January 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 decision of the Committee 
on Waivers and Compromises (Committee) of the St. Paul, 
Minnesota Debt Management Center (DMC), which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits on the basis that the request was 
not timely.  As the veteran perfected an appeal on the 
timeliness issue with the New Orleans RO, the Board has 
characterized the issue, accordingly.

In November 1998 and February 2000, the Board remanded the 
matter to the RO for scheduling of a hearing before a Member 
of the Board at the RO then having jurisdiction over the 
claim (New Orleans, in 1998, and Jackson, Mississippi, in 
February 2000).  In May 2001, the case was again transferred 
to the New Orleans, Louisiana RO.  

In July 2001, a hearing before the undersigned Board Member 
was held at the New Orleans RO.  A transcript of this hearing 
is of record.


REMAND

Under the applicable criteria, a request for waiver of an 
indebtedness under this section shall only be considered: (1) 
if it is made within 2 years following the date of a notice 
of indebtedness issued on or before March 31, 1983, by VA to 
the debtor; or (2) except as otherwise provided herein, if it 
is made within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by VA to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates to the Chairperson of the 
Committee that, as a result of an error by either VA or the 
postal authorities, or due to other circumstances beyond the 
debtor's control, there was a delay in such individual's 
receipt of the notification of indebtedness beyond the time 
customarily required for mailing (including forwarding).  If 
the requester does substantiate that there was such a delay 
in the receipt of the notice of indebtedness, the Chairperson 
shall direct that the 180-day period be computed from the 
date of the requester's actual receipt of the notice of 
indebtedness.  38 C.F.R. § 1.963(b) (2000).  See also 
38 U.S.C.A. § 5302(a) (West 1991).  

By letter dated in June 1996, the DMC notified the veteran 
that the Committee denied his request for waiver of recovery 
of an overpayment on the basis that the waiver request was 
not timely filed.  The Committee apparently based its 
determination, in part, on a June 1995 letter to the veteran 
that notified him of his debt of $20,436 and of his right to 
request a waiver of recovery of that debt within 180 days.  
This June 1995 letter is of record.  In addition, according 
to the Committee, the veteran's request for a waiver was not 
received until June 4, 1996.  The Board notes, however, that 
this request for a waiver of the indebtedness is not of 
record.

Governing regulations provide that when, during the course of 
review, it is determined that further evidence or 
clarification of the evidence or correction of a procedural 
defect is essential for a proper appellate decision, the 
Board shall remand the case to the agency of original 
jurisdiction, specifying the action to be undertaken.  38 
C.F.R.§ 19.9 (2000).  In this case, since the timeliness of 
the veteran's request for a waiver of the indebtedness is at 
issue, further evidence-specifically, a copy of the 
veteran's request for a waiver-should be associated with the 
record.

Additionally, the veteran's representative alleged during the 
July 2001 travel Board hearing that the veteran was 
hospitalized for a mental condition in June 1995, when the 
notice of indebtedness and appellate rights were sent to the 
veteran.  The veteran should be requested to provide evidence 
to substantiate that there was a delay in his receipt of the 
notice of indebtedness due to circumstances beyond his 
control; this would include, among other things, records of 
the veteran's alleged period of hospitalization in 1995.

Finally, the Board notes that, on November 9, 2000, during 
the pendency of the matter on appeal, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), which contains 
revised notice provisions, and additional requirements 
pertaining to the VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000); 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  Pertinent regulations (which 
implement the Act but, with the exception of the provision 
governing claims to reopen on the basis of new and material 
evidence, do not create any additional rights) recently were 
promulgated.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  VA is required 
to notify the claimant of the evidence necessary to complete 
the application for the benefit sought, as well as of its 
efforts to procure relevant evidence.  Hence, in addition to 
the development requested herein, the RO should undertake any 
other development and/or notification action deemed warranted 
by the VCAA before adjudicating the underlying question on 
appeal (and, if favorable, the merits of the veteran's 
request for a waiver).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should take the appropriate 
steps-to include contacting the DMC in 
St. Paul, Minnesota, as appropriate-to 
obtain and associate with the claims file 
a copy of the veteran's June 4, 1996 
request for a waiver of recovery of the 
indebtedness herein at issue.  The RO's 
contact with each requested entity, and 
corresponding response(s), should clearly 
be associated with the claims file.  

2.  The RO should request that the 
veteran provide evidence to substantiate 
that there was a delay in his receipt of 
the notice of indebtedness due to 
circumstances beyond his control.  This 
evidence would include, among other 
things, records of the veteran's alleged 
period of hospitalization in 1995, as 
noted above.  The RO should assist the 
veteran in obtaining such evidence, as 
necessary and appropriate; however, if 
any RO request yields a negative 
response, that fact should clearly be 
noted in the veteran's claims file, and 
he and representative so notified.  All 
evidence received should be associated 
with the claims file.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107) and implemented by 
recently finalized regulations (to be 
promulgated at 38 C.F.R. §§ 3.102 and 
3.159) are fully complied with and 
satisfied. 

6.  Upon completion of the requested 
development (and any other development 
and/or notification action deemed 
warranted by the Veterans Claims 
Assistance Act of 2000), the RO should 
adjudicate the issue on appeal in light 
of all pertinent evidence and legal 
authority, providing adequate reasons and 
bases for its determinations.  

7.  If the claim continues to be denied, 
the RO should provide to the veteran and 
his representative an appropriate 
supplemental statement of the case (SSOC) 
and should afford them the opportunity to 
respond to the SSOC before the veteran's 
claims file is returned to the Board for 
further consideration. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




